 In the Matter of RICHFIELD OIL CO. OF CALIFORNIAandSAILORS UNIONOF THEPACIFICIn the Matter of RICHFIELD OIL CORPORATIONandPACIFIC COASTMARINEFIREMEN,OILERS,WATERTENDERS, & WIPERS ASSOCIATIONIn the Matter OfRICHFIELDOIL CO. OF CALIFORNIAandMARINE COOKSSTEWARDS ASSOCIATIONOF THEPACIFIC COASTIn the Matter of RICHFIELD OIL CO. OF CALIFORNIAandPACIFIC COASTMARINE FIREMEN,OILERS,WATERTENDERS, & WIPERS ASSOCIATIONCases Was. R-481, R-502, R-508, and R-514, respectivelyCERTIFICATION OF REPRESENTATIVESJuly 20, 1938On March 9, 1938, and March 15, 1938, the National Labor Rela-tions Board, herein called the Board, issued Decisions and Directionsof Elections 1 in the above-entitled cases and fourteen related cases.In so far asthey dealt with the above-entitled cases, the Directionsof Elections provided that separate elections by secret ballot be heldas soon asconvenient, and beginning as promptly as practicable afterthe dates of the Directions, among the unlicensed deck personnel, theunlicensed personnel of the-engine departments, and the unlicensedpersonnel of the stewards' departments on all tankers operated out ofPacific Coast ports by Richfield Oil Corporation,2 herein called theCompany, to-determine whether or not they desired to be representedby the Sailors Union of the Pacific, the Pacific Coast Marine Fire-men, Oilers,Watertenders, andWipers Association, or the MarineCooks and Stewards Association of the Pacific Coast, respectively,for the purposes of collective bargaining.Pursuant to the Directions, three separate elections by secret ballotwere conducted upon each of the Company's Pacific Coast tankers.On May 12, 1938, Alice M. Rosseter, Regional Director for the Twen-tieth Region (San Francisco, California), acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series1,as amended, issued three Intermediate Reports15 N L. R.B. 893, includes R-481; 5 N. L. R.B. 982, includes R-502,R-508, andR-514a Designated in the titles of cases R-481,R-508, and R-514, as Richfield Oil Co ofCalifornia.S N. L. R. B., No. 48.428 DECISIONS AND ORDERS429Upon Secret Ballots, copies of which were duly served upon allparties to the proceedings.As to the balloting and the results thereof,the Regional Director reported as follows :Unlicensed Deck PersonnelNumber of votes for Sailors Union of the Pacific--------------22Number of votes against Sailors Union of the Pacific----------14Total ballots counted----------------------------------------36Number of challenged votes----------------------------------2Number of blank or void ballots-----------------------------0Number eligible to vote-------------------------------------39Unlicensed Personnel of the Engine DepartmentsNumber of votes for Pacific Coast Marine Firemen, Oilers,Watertenders, & Wipers Association------------------------33Number of votes against Pacific Coast Marine Firemen, Oilers,Watertenders, & Wipers Association-----------------------3Total ballots counted---------------------------------------36Number of challenged, blank, or void ballots------------------0Number eligible to vote--------------------------------------33Unlicensed Personnel of the Stewards'DepartmentsNumber of votes for Marine Cooks & Stewards Association ofthe Pacific Coast------------------------------------------16Number of votes against Marine Cooks&Stewards Associationof the Pacific Coast---------------------------------------7Total ballots counted----------------------------------------23Number of challenged, blank, or void ballots-----------------0Number eligible to vote--------------------------------------24On June 3, 1938, the Company filed Objections to the Ballots andIntermediate Reports with the Regional Director, alleging in sub-stance that it had been arbitrarily and unreasonably denied the rightto have observers present during the conduct of the several ballotsand that no report of the Trial Examiner, copy of the Board's find-ings, conclusions, or proposals, or claims or proposals of the peti-tioners or of counsel to the Board had been served upon or madeknown to it prior to the issuance of the- Board's Decisions and Direc-tions of Elections.Numerous specific objections to the Ballots andthe Intermediate Reports were predicated upon the above allegations.The Regional Director has reported to the Board that these allega-tions raiseno substantial or materialissues.The Board finds thatthe refusal of the Regional Director to permit the Company to haveobservers at the elections constituted no abuse of discretion and thatthe other allegations raise no substantial or material issues.Theobjections are, therefore, dismissed.The Company made further allegations upon information and be-liefto the effect that the ballots as conducted upon the S. S.Topila 430NATIONAL LABOR RELATIONS BOARDand S. S.Agwiworldwere not secret in that voters were required tomark ballots in small rooms aboard ship within the presence and viewof the union observers.Additional objections to the Ballots and theIntermediate Reports were predicated upon such allegations.Therepresentative of the Board who conducted the balloting on the twoships above mentioned has reported fully concerning such ballotingand has answered specifically the allegations with respect to the lackof secrecy in the voting.The Board is of the opinion that suchallegations are without merit.The objections based thereon are,therefore, dismissed.-By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that the Sailors Union of the Pacific, thePacific Coast Marine Firemen, Oilers, Watertenders, & Wipers Asso-ciation, and the Marine Cooks & Stewards Association of the PacificCoast have been designated and selected, respectively, by the major-ity of the unlicensed deck personnel, the unlicensed personnel of theengine departments, and the unlicensed personnel of the stewards'departments on tankers operated out of Pacific Coast ports by Rich-field Oil Corporation, as their representatives for the purposes of col-lective bargaining, and that, pursuant to Section 9 (a) of the NationalLabor Relations Act, Sailors Union of the Pacific is the exclusiverepresentative of such unlicensed deck personnel; Pacific Coast Ma-rine Firemen, Oilers, Watertenders, & Wipers Association is the ex-clusive representative of such unlicensed personnel of the engine de-partments; and Marine Cooks & Stewards Association of the PacificCoast is the exclusive representative of such unlicensed personnel ofthe stewards' departments, for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.0